UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03657 Deutsche State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche California Tax-Free Income Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Cash Flows 25 Statement of Changes in Net Assets 26 Financial Highlights 32 Notes to Financial Statements 42 Information About Your Fund's Expenses 44 Advisory Agreement Board Considerations and Fee Evaluation 49 Account Management Resources 51 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is exempt from California and federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary February 28, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 2.50% 7.93% 5.80% 4.81% Adjusted for the Maximum Sales Charge (max 2.75% load) –0.31% 4.97% 5.21% 4.52% Barclays Municipal Bond Index† 2.20% 6.49% 5.00% 4.75% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 11.60% 5.95% 4.81% Adjusted for the Maximum Sales Charge (max 2.75% load) 8.53% 5.36% 4.52% Barclays Municipal Bond Index† 9.05% 5.16% 4.74% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 1.99% 7.11% 4.95% 4.00% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.01% 4.11% 4.78% 4.00% Barclays Municipal Bond Index† 2.20% 6.49% 5.00% 4.75% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 10.89% 5.16% 4.03% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 7.89% 4.99% 4.03% Barclays Municipal Bond Index† 9.05% 5.16% 4.74% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 2.13% 7.16% 4.97% 4.01% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.13% 7.16% 4.97% 4.01% Barclays Municipal Bond Index† 2.20% 6.49% 5.00% 4.75% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 10.83% 5.16% 4.02% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 10.83% 5.16% 4.02% Barclays Municipal Bond Index† 9.05% 5.16% 4.74% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges 2.50% 8.21% 6.01% 5.03% Barclays Municipal Bond Index† 2.20% 6.49% 5.00% 4.75% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 11.90% 6.17% 5.04% Barclays Municipal Bond Index† 9.05% 5.16% 4.74% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 0.93%, 1.81%, 1.70% and 0.79% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Capital Gain Distributions $ February Income Dividend $ SEC 30-day Yield†† % Tax Equivalent Yield†† % Current Annualized Distribution Rate (Based on Net Asset Value)†† % †† The SEC yield is net investment income per share earned over the month ended February 28, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 0.51% and 1.39% for Class C and Class S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 50.93% (combined California state and federal income tax rate). Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on February 28, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.86% and 3.66% for Class C and Class S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2000. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Michael J. Generazo, Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1999. — BS, Bryant College; MBA, Suffolk University. Matthew J. Caggiano, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Portfolio Summary (Unaudited) Investment Portfolio as of February 28, 2015 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 93.9% California 92.8% Anaheim, CA, Other General Obligation Lease, Public Financing Authority, Public Improvements Project: Series C, Zero Coupon, 9/1/2017, INS: AGMC Series C, Zero Coupon, 9/1/2018, INS: AGMC Series C, 6.0%, 9/1/2016, INS: AGMC Series A, 6.0%, 9/1/2024, INS: AGMC Anaheim, CA, Redevelopment Agency Tax Allocation, Merged Redevelopment Project Area, Series A, 5.0%, 2/1/2025, INS: AGMC Big Bear Lake, CA, Water Revenue: 6.0%, 4/1/2015, INS: NATL 6.0%, 4/1/2022, INS: NATL Brentwood, CA, Infrastructure Financing Authority, Water Revenue, Prerefunded, 5.75%, 7/1/2038 Cabrillo, CA, County General Obligation Lease, Unified School District, Series A, Zero Coupon, 8/1/2019, INS: AMBAC California, Alum Rock Union Elementary School District, Election of 2012, Series A, 5.5%, 8/1/2034 California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: 5.0%, 4/1/2031 Series F, Prerefunded, 5.0%, 4/1/2031 California, Coast Community College District, Election of 2012, Series A, 5.0%, 8/1/2038 California, Educational Facilities Authority Revenue, Pitzer College, 6.0%, 4/1/2040 California, EL Dorado Irrigation District Revenue, Series A, 5.0%, 3/1/2034, INS: AGMC California, Foothill-Eastern Transportation Corridor Agency, Toll Road Revenue, Series A, 5.75%, 1/15/2046 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Grossmont-Cuyamaca Community College District, Election of 2012, Series A, 5.25%, 8/1/2033 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, Health Facilities Financing Authority Revenue, Providence Health & Services: Series B, 5.5%, 10/1/2039 Series C, Prerefunded, 6.5%, 10/1/2033 California, Health Facilities Financing Authority Revenue, Sutter Health, Series A, 5.25%, 8/15/2022 California, Los Rios Community College District, Election of 2008, Series A, 5.0%, 8/1/2035 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034, GTY: Citigroup, Inc. California, Marin Water District Financing Authority Revenue: Series A, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 California, Mount San Antonio Community College District, Election of 2008, Series 2013A, 5.0%, 8/1/2034 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, Prerefunded, 7.2%, 8/1/2039 California, South Bayside Waste Management Authority Revenue, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.0%, 9/1/2036 California, State Department of Water Resources Revenue, Center Valley Project, Water Systems: Series AJ, 5.0%, 12/1/2035 Series AH, 5.25%, 12/1/2035 California, State General Obligation: Series A,, 0.01%*, 5/1/2040, LOC: Royal Bank of Canada 5.0%, 2/1/2033 5.0%, 4/1/2037 5.0%, 2/1/2043 5.25%, 9/1/2030 5.25%, 9/1/2032 5.25%, 10/1/2032 5.25%, 4/1/2035 6.25%, 11/1/2034 6.5%, 4/1/2033 California, State General Obligation, Various Purposes: 6.0%, 4/1/2038 6.0%, 11/1/2039 California, State Green Bonds, 5.0%, 10/1/2037 California, State Health Facilities Financing Authority Revenue, Lucile Salter Packard Children's Hospital, Series A, 5.0%, 8/15/2043 California, State Health Facilities Financing Authority Revenue, Scripps Health, Series A, 5.0%, 11/15/2032 California, State Health Facilities Financing Authority Revenue, St. Joseph Health Systems, Series D, 0.01%*, 7/1/2041, LOC: Wells Fargo Bank NA California, State Public Works Board, Lease Revenue, Series A, 5.0%, 9/1/2039 California, State Public Works Board, Lease Revenue, Capital Projects: Series I, 5.5%, 11/1/2033 Series G-1, 5.75%, 10/1/2030 Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Corrections & Rehabilitation, Series G, 5.25%, 9/1/2033 California, State University Revenue: Series A, 5.0%, 11/1/2037 Series A, 5.0%, 11/1/2039 Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, American Baptist Homes West, 6.25%, 10/1/2039, GTY: American Baptist Foundation California, Statewide Communities Development Authority Revenue, Cottage Health Obligation Group, 5.25%, 11/1/2030 California, Statewide Communities Development Authority Revenue, Covenant Retirement Communities, Inc., Series C, 5.625%, 12/1/2036 California, Statewide Communities Development Authority Revenue, Sutter Health, Series A, 6.0%, 8/15/2042 California, Statewide Communities Development Authority, Pollution Control Revenue, Chevron U.S.A., Inc. Project, 0.01%*, 5/15/2024, GTY: Chevron Corp. California, Washington Township Health Care District, Election of 2004, Series B, 5.5%, 8/1/2038 California, West Contra Costa Unified School District, Election of 2012, Series A, 5.5%, 8/1/2039 California, West Hills Community College District, 0.02%*, 7/1/2033, LOC: Union Bank of California California, Western Municipal Water District Facilities Authority Revenue, Series B, 5.0%, 10/1/2039 Carson, CA, Redevelopment Housing Agency, Tax Allocation, Series A, 5.25%, 10/1/2036 Contra Costa County, CA, GNMA Mortgage-Backed Securities Program, AMT, ETM, 7.75%, 5/1/2022 Corona, CA, Sales & Tax Revenue, Community Facilities District, Series 90-1-A, 5.5%, 9/1/2015, INS: NATL Cupertino, CA, Union School District, Election of 2012: Series B, 5.0%, 8/1/2034 Series B, 5.0%, 8/1/2035 Series B, 5.0%, 8/1/2036 Dry Creek, CA, School District General Obligation, Joint Elementary School District, Series A, Zero Coupon, 5/1/2022, INS: AGMC East Bay, CA, Municipal Utility District, Wastewater Systems Revenue: Series A, Prerefunded, 5.0%, 6/1/2037, INS: AMBAC Series C, 5.0%, 6/1/2044 East Bay, CA, Municipal Utility District, Water Systems Revenue, Series A, 5.0%, 6/1/2035 (a) Escondido, CA, School District General Obligation, Unified High School District: Zero Coupon, 5/1/2015, INS: NATL ETM, Zero Coupon, 11/1/2020, INS: NATL Foothill, CA: ETM, Zero Coupon, 1/1/2018, INS: AGMC, Radian ETM, Zero Coupon, 1/1/2020, INS: AGMC, Radian Foothill-De Anza Community College District, CA, Series C, 5.0%, 8/1/2040 Foothill-De Anza Community College District, CA, Capital Appreciation, Zero Coupon, 8/1/2016, INS: NATL Garden Grove, CA, Unified School District, Election of 2010, Series C, 5.25%, 8/1/2037 Irvine Ranch, CA, Water District, 0.01%*, 4/1/2033, LOC: Bank of NY Mellon Irvine, CA, Improvement Bond Act 1915, Limited Obligation-Reassessment District, Series A, 0.01%*, 9/2/2050, LOC: U.S. Bank NA Long Beach, CA, Unified School District, 5.0%, 8/1/2032 Los Angeles, CA, Department of Airports Revenue: Series A, AMT, 5.0%, 5/15/2040 Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Los Angeles, CA, Department of Water & Power Revenue, Power System, Series B, 5.0%, 7/1/2043 Los Angeles, CA, Department of Water & Power, Waterworks Revenue: Series A, 5.0%, 7/1/2036 Series A, 5.0%, 7/1/2041 Los Angeles, CA, Harbor Department: Series A, AMT, 5.0%, 8/1/2035 Series A, AMT, 5.0%, 8/1/2044 Los Angeles, CA, Pollution Control Revenue, 6.0%, 6/1/2021, INS: NATL Los Angeles, CA, Unified School District, Series F, 5.0%, 1/1/2034 Mount Diablo, CA, Unified School District, Election of 2010, Series E, 5.0%, 6/1/2037 Murrieta Valley, CA, General Obligation, Unified School District, 5.0%, 9/1/2026, INS: AGMC Northern California, Power Agency, Prerefunded, 7.0%, 7/1/2016 Northern California, Power Agency, Hydroelectric Project No. 1, Series A, 5.0%, 7/1/2031 Palmdale, CA, School District General Obligation, School Building Project, Zero Coupon, 10/1/2019, INS: AGMC Pittsburg, CA, Redevelopment Agency Tax Allocation, Los Medanos Community Project, Series A, 6.5%, 9/1/2028 Port of Oakland, CA, Series 0, AMT, 5.125%, 5/1/2030 Rancho, CA, Water District Community Facilities District No. 89-5, Special Tax, 0.01%*, 9/1/2028, LOC: Wells Fargo Bank NA Rancho, CA, Water District Financing Authority Revenue: Series B, 0.01%*, 8/15/2031, LOC: U.S. Bank NA Series A, 5.0%, 8/1/2027, INS: FGIC Redwood City, CA, School District General Obligation, Elementary School District, Zero Coupon, 8/1/2017, INS: NATL Riverside County, CA, Transportation Commission Toll Revenue, Series A, 5.75%, 6/1/2048 Sacramento County, CA, Airport Systems Revenue, Series B, 5.75%, 7/1/2039 Sacramento County, CA, Sanitation Districts Financing Authority Revenue, Series A, 5.0%, 12/1/2044 Sacramento County, CA, Water Finance Authority Revenue, Water Agency Zones 40 & 41, Series B, 0.728%**, 6/1/2039, INS: NATL Sacramento, CA, Municipal Utility District, Electric Revenue: Series U, 5.0%, 8/15/2026, INS: AGMC Series U, 5.0%, 8/15/2028, INS: AGMC Sacramento, CA, Other General Obligation Lease, City Financing Authority, Series A, 5.4%, 11/1/2020, INS: AMBAC Sacramento, CA, Sales & Special Tax Revenue, Finance Authority, Series B, Zero Coupon, 11/1/2016, INS: NATL Saddleback Valley, CA, Sales & Special Tax Revenue, Unified School District, Public Financing Authority, Series A, 6.0%, 9/1/2015, INS: AGMC San Bernardino, CA, County General Obligation, Medical Center Financing Project, 5.5%, 8/1/2017, INS: NATL San Bruno Park, CA, School District, General Obligation: Zero Coupon, 8/1/2017, INS: AGMC Zero Coupon, 8/1/2019, INS: AGMC San Diego County, CA, Certificates of Participation, County Administration Center Waterfront Park, 5.125%, 2/1/2042 San Diego County, CA, Regional Airport Authority Revenue, Series B, AMT, 5.0%, 7/1/2038 San Diego County, CA, Water Authority: Series B, 5.0%, 5/1/2031 5.0%, 5/1/2034 San Diego, CA, Community College District, Election of 2002: 5.0%, 8/1/2032 5.25%, 8/1/2033 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.25%, 5/15/2039 San Francisco City & County, CA, Airports Commission, Series 36A, 0.01%*, 5/1/2026, LOC: U.S. Bank NA San Francisco City & County, CA, Airports Commission, International Airport Revenue: Series A, AMT, 5.0%, 5/1/2039 Series A, AMT, 5.5%, 5/1/2028 San Francisco City & County, CA, Redevelopment Agency, Mission Bay South Redevelopment Project, Series A, 5.0%, 8/1/2043 San Francisco, CA, Bay Area Rapid Transit District, Series A, 5.0%, 7/1/2036 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2027 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Public Utilities Commission, Water Revenue: Series B, 5.0%, 11/1/2039 Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay North Redevelopment, Series C, 6.75%, 8/1/2041 San Joaquin Hills, CA, Toll Road Revenue, Transportation Corridor Agency: Series A, Zero Coupon, 1/15/2016, INS: NATL Series A, Zero Coupon, 1/15/2017, INS: NATL Series A, Zero Coupon, 1/15/2018, INS: NATL Series A, Zero Coupon, 1/15/2019, INS: NATL San Jose, CA, Evergreen Community College District, Election of 2010: Series A, 5.0%, 8/1/2035 Series A, 5.0%, 8/1/2037 Series A, 5.0%, 8/1/2041 San Juan, CA, San Juan Project, Series D, ETM, 6.75%, 7/1/2020, INS: NATL San Marcos, CA, Unified School District, Election of 2010, Series A, 5.0%, 8/1/2038 San Mateo County, CA, Community College District, 5.0%, 9/1/2033 San Mateo County, CA, Joint Powers Financing Authority Lease Revenue, Youth Services Campus, Series A, 5.0%, 7/15/2033 Santa Ana, CA, Financing Authority, Police Administration & Holding Facility: Series A, 6.25%, 7/1/2024, INS: NATL Series A, ETM, 6.25%, 7/1/2024, INS: NATL Santa Cruz County, CA, County General Obligation Lease, Capital Facilities Project: 5.5%, 9/1/2017, INS: NATL 5.5%, 9/1/2018, INS: NATL 5.6%, 9/1/2019, INS: NATL 5.6%, 9/1/2020, INS: NATL 5.65%, 9/1/2024, INS: NATL 5.65%, 9/1/2025, INS: NATL 5.65%, 9/1/2026, INS: NATL Santa Monica, CA, Community College District, 2008 Election, Series B, 5.0%, 8/1/2044 Santa Monica, CA, Redevelopment Agency Tax Allocation, Earthquake Recovery Redevelopment, 5.875%, 7/1/2036 Southern California, Electric Revenue, Public Power Authority, Transmission Project, Zero Coupon, 7/1/2015 Southern California, Metropolitan Water District: Series C, 5.0%, 7/1/2031 Series C, 5.0%, 7/1/2035 Southern California, Metropolitan Water District, Waterworks Revenue: Series A, 5.75%, 7/1/2021 Series A, ETM, 5.75%, 7/1/2021 Southern California, Public Power Authority Revenue, APEX Power Project: Series A, 5.0%, 7/1/2036 Series A, 5.0%, 7/1/2037 Series A, 5.0%, 7/1/2038 Tahoe Truckee, CA, School District General Obligation, Unified School District Capital Improvement, Series A, Zero Coupon, 8/1/2022, INS: NATL Temple City, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2015, INS: NATL Torrance, CA, Torrance Memorial Medical Center, Series A, 5.0%, 9/1/2040 University of California, Regents Medical Center, Pooled Revenue, Series B-2, 0.01%*, 5/15/2032, SPA: Wells Fagro Bank NA University of California, State Revenues, Series AM, 5.25%, 5/15/2038 West Basin, CA, Municipal Water District Revenue, Series B, 5.0%, 8/1/2036 New York 0.1% New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series BB-2, 0.01%*, 6/15/2035, SPA: Bank of America NA Puerto Rico 0.9% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.75%, 8/1/2037 Series A, 6.375%, 8/1/2039 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $859,106,765) Underlying Municipal Bonds of Inverse Floaters (b) 13.1% California California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-3, 144A, 18.247%, 10/1/2016, Leverage Factor at purchase date: 4 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2026 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-2, 144A, 18.265%, 10/1/2016, Leverage Factor at purchase date: 4 to 1 California, State Community Center, College District, Election of 2002, Series A, 5.0%, 8/1/2026, INS: AGMC (c) Trust: California, State Community Center, Series 2008-1154, 144A, 9.37%, 8/1/2026, Leverage Factor at purchase date: 2 to 1 California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (c) Trust: California, State Department of Water Resources, Water Revenue, Series 2705, 144A, 13.038%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (c) Trust: California, University of California Revenues, Series 3368-2, 144A, 19.26%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 California, University of California Revenues, Series O, 5.75%, 5/15/2034 (c) Trust: California, University of California Revenues, Series 3368, 144A, 21.26%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (c) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.88%, 2/1/2017, Leverage Factor at purchase date: 5 to 1 Los Angeles, CA, Department of Water & Power Revenue, Series A, 5.0%, 7/1/2039 (c) Trust: Los Angeles, CA, Department of Water & Power Revenue, Series 3325, 144A, 18.23%, 1/1/2033, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Wastewater Systems Revenue, Series A, 5.75%, 6/1/2034 (c) Trust: Los Angeles, CA, Wastewater Systems Revenue, Series 3371-1, 144A, 21.26%, 12/1/2016, Leverage Factor at purchase date: 4 to 1 San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (c) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (c) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.374%, 5/1/2028, Leverage Factor at purchase date: 2 to 1 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2032 (c) Trust: San Francisco, CA, General Obligation, Series 3161, 144A, 13.817%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Santa Clara County, CA, San Jose Unified School District, Election of 2002, Series D, 5.0%, 8/1/2032 (c) Trust: Santa Clara County, CA, San Jose Unified School District, Series 1158, 144A, 9.37%, 8/1/2032, Leverage Factor at purchase date: 2 to 1 Total Underlying Municipal Bonds of Inverse Floaters (Cost $118,670,127) % of Net Assets Value ($) Total Investment Portfolio (Cost $977,776,892)† Floating Rate Notes (b) ) ) Other Assets and Liabilities, Net Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of February 28, 2015. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of February 28, 2015. † The cost for federal income tax purposes was $895,696,222. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $113,719,736. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $116,868,179 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,148,443. (a) When-issued security. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. The Floating Rate Notes represent leverage to the Fund and is the amount owed to the floating rate note holders. (c) Security forms part of the below inverse floater. The Fund accounts for these inverse floaters as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GNMA: Government National Mortgage Association GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized, usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (d) $
